Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  140808                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PAUL G. GREEN II, as Personal                                                                           Brian K. Zahra,
  Representative of the Estate of PAUL                                                                               Justices
  GERALD GREEN, Deceased,
               Plaintiff-Appellant,
  v                                                                SC: 140808
                                                                   COA: 289588
                                                                   Berrien CC: 2004-003044-NH
  CHARLES PIERSON, M.D., BARBARA
  CARLSON, M.D., SOUTHWESTERN
  MEDICAL CLINIC, P.C., RICHARD
  KAMMENZIND, M.D., THOMAS POW,
  M.D., GREAT LAKES HEART & VASCULAR
  INSTITUTE, P.C., and LAKELAND
  MEDICAL CENTER ST. JOSEPH,
             Defendants-Appellees,
  and
  HEALTHCARE MIDWEST INTERNAL
  MEDICINE,
             Defendant.
  _________________________________________/

         On March 10, 2011, the Court heard oral argument on the application for leave to
  appeal the February 9, 2010 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 18, 2011                      _________________________________________
           d0315                                                              Clerk